Title: Orders, 16 May 1756
From: Washington, George
To: 



Quantico.
Winchester. Sunday, May 16th 1756.

A Court Martial to sit immediately, for trial of Richard Madden.
The commanding Officers of the Militia, are to hold themselves in readiness to march very early to-morrow morning with their men, to their respective Stations. and must apply to the commissary for arms, ammunition and Provision. The provisions must be dressed to night, that no time be lost in the morning—at which time the Officers are to attend for their instructions. The Officers of the Militia are to take the first opportunity of transmitting the names of these men who have deserted (since they were ordered to remain here) to the Colonels of the respective Counties, to which they belong; that they may be apprehended and punished—and are to do so from time to time, when they do Desert.
An exact Return to be given in of all the Carpenters now in Town, of the Virginia Regiment. The Officers, and other Soldiers are to hold themselves in readiness to march to Fort-Cumberland, on the shortest warning.
